                                  1

                                  2

                                  3                              IN THE UNITED STATES DISTRICT COURT

                                  4                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      MICHAEL GEARY WILSON,                           Case No. 19-cv-03441-MMC
                                  7                      Plaintiff,
                                                                                         ORDER GRANTING DEFENDANTS'
                                  8                v.                                    MOTIONS TO DISMISS; DENYING
                                                                                         DEFENDANTS’ MOTIONS TO STRIKE
                                  9      MOUNT DIABLO UNIFIED SCHOOL                     AS MOOT; AFFORDING PLAINTIFF
                                         DISTRICT/SPECIAL EDUCATION                      LEAVE TO AMEND; CONTINUING
                                  10     LOCAL PLAN AREA, et al.,                        CASE MANAGEMENT CONFERENCE
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are the following motions: (1) defendants Atkinson, Andelson,
                                  14   Loya, Ruud & Romo, Elizabeth Estes, and Christine Huntoon’s Motion to Dismiss, filed
                                  15   July 29, 2019; (2) defendants Leigh Law Group, P.C., Mandy Gina Leigh, and Damien
                                  16   Berkes Troutman’s Motion to Dismiss and Special Motion to Strike, filed August 9, 2019;
                                  17   (3) defendant Mount Diablo Unified School District’s Motion to Dismiss and Special
                                  18   Motion to Strike, filed August 30, 2019; (4) defendant Fagen, Friedman & Fulfrost, LLP’s
                                  19   (a) Motion to Dismiss and (b) Special Motion to Strike, both filed September 3, 2019; and
                                  20   (5) defendant Roy Albert Combs’s (a) Motion to Dismiss and (b) Special Motion to Strike,
                                  21   both filed September 19, 2019. The motions have been fully briefed. Having read and
                                  22   considered the papers filed in support of and in opposition to the motions, the Court rules
                                  23   as follows.1
                                  24                                          BACKGROUND
                                  25          Plaintiff Michael Geary Wilson (“Wilson”) alleges he is an “indigent” citizen of
                                  26   California “with disabilities” (see Compl. ¶ 1), and that, along with his “significant other,
                                  27
                                              1
                                  28              By order filed November 26, 2019, the Court took the matters under submission.
                                  1    PARENT-1” (see id.), he has been involved in two “civil dispute[s]” (see id. ¶¶ 18, 20) with

                                  2    defendant Mount Diablo Unified School District/Special Education Local Plan Area

                                  3    (“Mount Diablo”).

                                  4           According to Wilson, defendant Roy Albert Combs (“Combs”), an attorney at

                                  5    defendant law firm Fagen, Friedman & Fulfrost, LLP (“F3”), represented Mount Diablo in

                                  6    the first of the two disputes; defendants Elizabeth Ann Estes (“Estes”) and Christine Anell

                                  7    Huntoon (“Huntoon”), attorneys at defendant law firm Atkinson, Andelson, Loya, Ruud &

                                  8    Romo (“AALRR”), represented Mount Diablo in the second of the two disputes; and

                                  9    defendants Mandy Gina Leigh (“Leigh”) and Damien Berkes Troutman (“Troutman”),

                                  10   attorneys at defendant Leigh Law Group (“LLG”), represented Wilson in that second

                                  11   dispute.2

                                  12          Wilson alleges Combs, Estes, and Huntoon “transmitted” a “demand” to Leigh and
Northern District of California
 United States District Court




                                  13   Troutman that included “threats to press criminal charges” against him “unless he and

                                  14   PARENT-1 ‘settled’ by releasing their civil claims” against Mount Diablo, its employees,

                                  15   and its attorneys. (See id. ¶ 21.) Wilson further alleges Combs, Estes, and Huntoon

                                  16   repeated said “threat[s]” in “follow-up phone calls and emails” to Leigh and Troutman

                                  17   (see id. ¶ 23), and, in that regard, identifies two emails sent by Combs. According to

                                  18   Wilson, Combs’s first email “warns that, unless PARENT-I and WILSON settle, [Mount]

                                  19   DIABLO will not stop ‘pursu[ing] charges’ with the ‘DA’” (see id. (alteration in original));

                                  20   the second email, according to Wilson, states Mount Diablo “was going to press charges

                                  21   against [Wilson] for ‘knowingly and intentionally violat[ing]’ criminal laws on not one, but

                                  22   ‘two separate occasions’” (see id. ¶ 25 (alteration in original)).

                                  23          Wilson alleges that Leigh and Troutman “forwarded” Combs’s emails to him (see

                                  24   id. ¶¶ 21, 23), that they failed to “advise” him defendants’ threats were “illegal as a matter

                                  25   of law” (see id. ¶ 22, 26), that they “repeatedly exerted maximum pressure” on him to

                                  26   “submit” to the threats (see id. ¶ 26), and that he “repeatedly refused” to “submit” to those

                                  27
                                              2
                                  28              Wilson does not allege who, if anyone, represented him in the first dispute.

                                                                                      2
                                  1    threats (see id. ¶¶ 23, 26).

                                  2           Based on the above allegations, Wilson asserts the following two state law Claims

                                  3    for Relief and five federal Claims for Relief: (1) “Attempted Civil Extortion under California

                                  4    Penal Code §§ 518 et seq.,” (2) “Intentional Infliction of Emotional Distress,” (3) “42

                                  5    U.S.C. § 1983,” (4) “Conspiracy to Affect the Due Course of Justice in a State (42 U.S.C.

                                  6    § 1985(2)),” (5) “Conspiracy to Deny the Equal Protection of the Laws (42 U.S.C. §

                                  7    1985(3)),” (6) “Failure to Prevent Violations of 42 U.S.C. § 1985 (42 U.S.C. § 1986),” and

                                  8    (7) “42 U.S.C. § 1983 Monell Liability.”3

                                  9                                        LEGAL STANDARD

                                  10          Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure “can be

                                  11   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  12   under a cognizable legal theory.” See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,
Northern District of California
 United States District Court




                                  13   699 (9th Cir. 1990). Rule 8(a)(2), however, “requires only ‘a short and plain statement of

                                  14   the claim showing that the pleader is entitled to relief.’” See Bell Atlantic Corp. v.

                                  15   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, “a

                                  16   complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  17   allegations.” See id. Nonetheless, “a plaintiff's obligation to provide the grounds of his

                                  18   entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  19   of the elements of a cause of action will not do.” See id. (internal quotation, citation, and

                                  20   alteration omitted).

                                  21          In analyzing a motion to dismiss, a district court must accept as true all material

                                  22   allegations in the complaint, and construe them in the light most favorable to the

                                  23   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). “To

                                  24   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  25
                                              3
                                  26           The First, Second, Fourth, and Fifth Claims for Relief are brought against all
                                       defendants. The Third Claim for Relief is brought against Mount Diablo, F3, AALRR,
                                  27   Combs, Estes, and Huntoon. The Sixth Claim for Relief is brought against all defendants
                                       except Combs and Leigh. The Seventh Claim for Relief is brought solely against Mount
                                  28   Diablo.

                                                                                      3
                                  1    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

                                  2    662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “Factual allegations must be

                                  3    enough to raise a right to relief above the speculative level[.]” Twombly, 550 U.S. at 555.

                                  4    Courts “are not bound to accept as true a legal conclusion couched as a factual

                                  5    allegation.” See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  6                                             DISCUSSION

                                  7           By the instant motions, defendants move to dismiss plaintiff’s federal claims, and

                                  8    additionally move to dismiss or dismiss and strike plaintiff’s state law claims.

                                  9    A. Federal Claims

                                  10          1. Res Judicata

                                  11          At the outset, defendants Mount Diablo, F3, AALRR, Combs, Estes, and Huntoon

                                  12   contend all of Wilson’s federal claims, to the extent those claims are duplicative of the
Northern District of California
 United States District Court




                                  13   claims raised in Wilson v. Mt Diablo Unified School District, et al. C 18-3973-JD (“Wilson

                                  14   I”), are barred by the doctrine of res judicata.4 As Mount Diablo acknowledges, and no

                                  15   defendant disagrees, the claims in Wilson I, which was filed July 2, 2018, were “based

                                  16   upon allegations that [PARENT-1’s] two minor children were not receiving appropriate

                                  17   special education services.” (See Mount Diablo’s Mot. to Dismiss and Special Mot. to

                                  18   Strike at 2:21-23.) The claims here, however, are based on alleged threats made in the

                                  19   course of settlement negotiations that took place months after the events alleged in

                                  20   Wilson I. (See Compl. ¶¶ 21, 23, 25.) Consequently, the claims in the instant action are

                                  21   not duplicative of the claims raised in Wilson I, and, accordingly, the instant action is not

                                  22   barred by res judicata. See Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708,

                                  23   713-14 (9th Cir. 2001) (holding res judicata requires “identity of claims,” the central

                                  24

                                  25
                                              4
                                               F3, AALRR, Combs, Estes, and Huntoon’s unopposed requests for judicial notice
                                       of the Wilson I complaint and orders of dismissal filed in Wilson I, as well as various
                                  26   documents pertaining to two separate petitions for restraining orders, are hereby
                                       GRANTED. See Minor v. Fedex Office & Print Servs., Inc., 182 F. Supp. 3d 966, 974
                                  27   (N.D. Cal. 2016) (noting “[p]roper subjects of judicial notice include court documents in
                                       the public record and documents filed in other courts” (citing Holder v. Holder, 305 F.3d
                                  28   854, 866 (9th Cir. 2002)).

                                                                                       4
                                  1    criterion of which is whether the two suits “arise out of the same transactional nucleus of

                                  2    facts” (internal quotation and citation omitted)).

                                  3             2. 42 U.S.C. § 1983

                                  4             Wilson brings his § 1983 claim against Mount Diablo, Combs, Estes, Huntoon, F3,

                                  5    and AALRR, asserting said defendants violated a number of his constitutional rights by

                                  6    threatening to bring criminal charges against him unless he settled his disputes with

                                  7    Mount Diablo.

                                  8             To state a claim under 42 U.S.C. § 1983, a plaintiff must “plead that (1) the

                                  9    defendants acting under color of state law (2) deprived plaintiff[] of rights secured by the

                                  10   Constitution or federal statutes.” Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir.

                                  11   1986).

                                  12            Here, Combs, Estes, Huntoon, F3, and AALRR argue that, as private attorneys
Northern District of California
 United States District Court




                                  13   and law firms, they did not act under color of state law when communicating the alleged

                                  14   threats. The Court agrees. Ordinarily, for purposes of 42 U.S.C. § 1983, private

                                  15   attorneys, “whether retained or appointed, [do] not act ‘under color of’ state law.” See

                                  16   Szijarto v. Legeman, 466 F.2d 864, 864 (9th Cir. 1972); see also Dyer v. Maryland State

                                  17   Bd. Of Educ., 187 F.3 Supp. 3d 599, 615-16 (D. Md. 2016) (holding “it is well settled that

                                  18   a private attorney does not become a state actor simply by representing a public body”

                                  19   (internal quotation and citation omitted)) (collecting cases);5 cf. Gonzalez v. Spencer, 336

                                  20   F.3d 832, 834 (9th Cir. 2003) (per curiam) (holding private attorney retained to represent

                                  21   juvenile court acted under color of state law where attorney “used her status to gain

                                  22   access to [confidential court] file”).

                                  23            In addition, as set forth below, the Court finds persuasive defendants’ argument

                                  24   that Wilson has failed to plead facts sufficient to show a deprivation of any of his

                                  25

                                  26            5
                                                 As noted in Dyer, the Supreme Court, in Filarsky v. Delia, 566 U.S. 377 (2012),
                                  27   implicitly acknowledged a private attorney could be a state actor. Here, as in Dyer,
                                       however, the Court finds Filarsky is distinguishable on its facts. See Dyer, 187 F. Supp.
                                  28   3d at 615-16.

                                                                                      5
                                  1    constitutional or federal statutory rights.

                                  2           First, Wilson’s § 1983 claim is subject to dismissal to the extent it is based on the

                                  3    two allegedly threatening emails sent by Combs. As noted, Wilson alleges the emails

                                  4    contained threats that, unless he settled his claims against it, Mount Diablo would press

                                  5    charges against him for asserted violations of the law. In support thereof, Wilson

                                  6    purports to quote from those emails. As defendants point out, however, Wilson has not

                                  7    accurately quoted the statements on which he relies, none of which contains any such

                                  8    threat.6 Consequently, those communications cannot serve as the basis for his § 1983

                                  9    claim.7 Even if those communications could serve as a basis for the claim, however,

                                  10   Wilson’s allegations, as discussed below, nonetheless fail.

                                  11          Wilson’s § 1983 claim is subject to dismissal to the extent it is based on an

                                  12   asserted denial of access to the courts8 or a denial of any other First Amendment right.9
Northern District of California
 United States District Court




                                  13   As noted, Wilson alleges he “repeatedly refused” to submit to the defendants’ alleged

                                  14   threats. (See Compl. ¶ 26.) Consequently, as Wilson has failed to allege any facts to

                                  15   show how defendants’ threats “hindered his efforts to pursue a legal claim,” see Lewis v.

                                  16   Casey, 518 U.S. 343, 351 (1996), his conclusory allegation that he “has been repeatedly

                                  17   deprived of his federal rights and his legal claims for relief associated with those

                                  18
                                  19          6
                                                To the extent Wilson alleges threats were made in any other form of
                                  20   communication, those allegations likewise fail, as Wilson essentially alleges the same
                                       “threat” was “reiterated.” (See Compl. ¶ 23.)
                                  21          7
                                               Leigh, Troutman, and LLG’s unopposed request for judicial notice of Combs’s
                                  22   two emails is hereby GRANTED. See Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir.
                                       1994) (holding “documents whose contents are alleged in a complaint and whose
                                  23   authenticity no party questions, but which are not physically attached to the pleading,
                                       may be considered in ruling on a Rule 12(b)(6) motion to dismiss”).
                                  24          8
                                                Wilson alleges he was deprived of the following “rights”: (1) “Access to Justice for
                                  25   Individuals and Public”; (2) “Resolutions of Controversies on the Merits”; (3) “Fair
                                       Proceedings”; (4) “Legal Claims”; (5) “Investigations Related to Legal Claims”; and (6)
                                  26   “Petitioning the Government for Redress of Grievances.” (See Compl. ¶ 54.)

                                  27
                                              9
                                                Wilson alleges he was deprived of the following “rights”: (1) “Free Speech”; (2)
                                       “Protection from Retaliation”; (3) “Protection from Viewpoint Discrimination”; and (4)
                                  28   “Protection from Prior Restraint.” (See id.)

                                                                                     6
                                  1    deprivations” (see Compl. ¶ 28) is unavailing. See Lewis, 518 U.S. at 348 (holding

                                  2    plaintiff claiming violation of right to access to courts must establish “actual injury . . .

                                  3    such as the inability to meet a filing deadline or to present a claim”); see also Iqbal, 556

                                  4    U.S. at 678 (holding courts “are not bound to accept as true a legal conclusion couched

                                  5    as a factual allegation”). For the same reason, Wilson’s conclusory allegation that his

                                  6    “First Amendment activities have been severely chilled” (see Compl. ¶ 35) fails to plead a

                                  7    constitutional violation.

                                  8           Next, Wilson’s § 1983 claim is subject to dismissal to the extent it is based on an

                                  9    asserted deprivation of a liberty interest in “reputation.” (See Compl. ¶ 54.) Even

                                  10   assuming defendants’ alleged threats could injure Wilson’s reputation, he has failed to

                                  11   allege any facts to support a showing of (1) public disclosure of the threats or (2) the

                                  12   denial of any tangible interest or right, as required to support such a claim. See Ulrich v.
Northern District of California
 United States District Court




                                  13   City & Cty. of San Francisco, 308 F.3d 968, 982 (9th Cir. 2002) (holding plaintiff claiming

                                  14   deprivation of liberty interest in reputation must allege “the public disclosure of a

                                  15   stigmatizing statement by the government, the accuracy of which is contested, plus the

                                  16   denial of some more tangible interest such as employment, or the alteration of a right or

                                  17   status recognized by state law” (internal quotation, citation, alteration, and emphasis

                                  18   omitted)).

                                  19          Lastly, Wilson’s § 1983 claim is subject to dismissal to the extent it is based on an

                                  20   asserted deprivation of his right to equal protection, as he has failed to allege any facts to

                                  21   support his conclusory allegation that defendants “acted with an intent or purpose to

                                  22   discriminate against [him] based upon his indigence and disabilities.” (See Compl. ¶ 56.);

                                  23   see also Iqbal, 556 U.S. at 678 (holding “[t]hreadbare recitals of the elements of a cause

                                  24   of action, supported by mere conclusory statements, do not suffice”).

                                  25          In sum, Wilson has failed to adequately allege a deprivation of any right, and,

                                  26   accordingly, his § 1983 claim will be dismissed.10 As Wilson may be able to cure the

                                  27
                                              10
                                  28            In light of such ruling, the Court does not address herein the question of whether
                                       Wilson’s § 1983 claim is barred by the Noerr-Pennington Doctrine or subject to dismissal
                                                                                      7
                                  1    deficiencies noted, however, he will be afforded leave to amend.

                                  2           3. Monell Claim

                                  3           Wilson, relying on his allegation that the deprivation of his rights was “caused by

                                  4    [Mount Diablo’s] policies and customs,” alleges Mount Diablo is subject to municipal

                                  5    liability under Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). (See Compl. ¶ 84);

                                  6    see also Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (listing elements

                                  7    of Monell claim as including “a policy . . . amount[ing] to deliberate indifference to the

                                  8    plaintiff’s constitutional right,” which policy was “the moving force behind the

                                  9    constitutional violation” (internal quotation and citation omitted)). Wilson fails, however,

                                  10   to plead any facts to support a finding that Mount Diablo has either a custom or policy of

                                  11   threatening criminal prosecution in exchange for settlement of civil cases, and his

                                  12   “formulaic recitation of the elements” of a Monell claim is, standing along, insufficient.
Northern District of California
 United States District Court




                                  13   See Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

                                  14          Accordingly, Wilson’s Monell claim will be dismissed. As Wilson may be able to

                                  15   cure the deficiencies noted, however, he will be afforded leave to amend.

                                  16          4. 42 U.S.C. § 1985(2)–(3)

                                  17          Wilson claims defendants violated 42 U.S.C. § 1985(2)–(3) by conspiring to

                                  18   deny him “access to state courts and other non-federal government agencies” (see

                                  19   Compl. ¶ 63), as well as “equal protection of the laws” (see id. ¶ 71), because he is

                                  20   “disabled and/or indigent” (see id. ¶¶ 62, 70). As with Wilson’s allegations regarding

                                  21   municipal liability, however, the allegations in support of his § 1985 claims are “bare

                                  22   assertions” amounting to nothing more than “a formulaic recitation of the elements.” See

                                  23   Iqbal, 556 U.S. at 681.

                                  24          First, Wilson fails to plead any facts to support a finding that a conspiracy between

                                  25   the defendants existed. See Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 626 (9th

                                  26   Cir. 1988) (holding “[a] claim under [§ 1985] must allege facts to support the allegation

                                  27

                                  28   based on qualified immunity.

                                                                                     8
                                  1    that defendants conspired together”). Moreover, animus based on indigency is not “the

                                  2    type of class-based discrimination necessary” to support a § 1985 claim. See Glover v.

                                  3    Tower, 700 F.2d 556, 558 (9th Cir. 1983) (affirming dismissal of § 1985 claim where

                                  4    claim based on plaintiff’s status as indigent). Next, assuming a § 1985 claim can be

                                  5    based on disability,11 Wilson’s claims here fail, as he fails to plead any facts to support a

                                  6    finding that defendants’ alleged actions were motivated by animus toward the disabled.

                                  7    See Pleasant v. Cty. of Merced, 669 F. App'x 388 (9th Cir. 2016) (affirming dismissal of

                                  8    § 1985 claim where plaintiff “failed to allege facts sufficient to show class-based,

                                  9    invidiously discriminatory animus”).

                                  10          Accordingly, Wilson’s § 1985 claims will be dismissed. As Wilson may be able to

                                  11   cure some of the deficiencies noted, however, the dismissal will be with leave to amend.

                                  12          5. 42 U.S.C. § 1986
Northern District of California
 United States District Court




                                  13          Wilson alleges all defendants except Combs and Leigh violated 42 U.S.C. § 1986.

                                  14   Wilson’s § 1986 claim is, like his other federal claims, subject to dismissal. First, his

                                  15   allegations in support thereof are, once again, “bare assertions” amounting to nothing

                                  16   more than “a formulaic recitation of the elements.” See Iqbal, 556 U.S. at 681. Second,

                                  17   § 1986 “imposes liability on [a] person who knows of an impending violation of section

                                  18   1985 but neglects or refuses to prevent the violation,” see Karim-Panahi, 839 F.2d at

                                  19   626, and, consequently, “[a] claim can be stated under section 1986 only if the complaint

                                  20   contains a valid claim under section 1985.” See id. Here, as discussed above, Wilson’s

                                  21   complaint does not contain a valid claim under § 1985.

                                  22          Accordingly, Wilson’s § 1986 claim will be dismissed. As Wilson may be able to

                                  23   cure the deficiencies noted, he will be afforded leave to amend.

                                  24   //

                                  25

                                  26          11
                                                Courts of Appeals that have considered the question have reached differing
                                  27   conclusions as to whether a § 1985 claim may be based on animus toward the disabled.
                                       See Lake v. Arnold, 112 F.3d 682, 686 (1997) (citing conflicting authorities). To date, the
                                  28   Ninth Circuit has not addressed the issue in a published opinion.

                                                                                     9
                                  1    B. State Law Claims

                                  2           Defendants seek an order dismissing plaintiff’s state law claims, or, pursuant to

                                  3    § 425.16(b)(1) of the California Code of Civil Procedure, striking plaintiff’s state law

                                  4    claims.

                                  5           The Court's jurisdiction over plaintiff's state law claims, i.e., the First and Second

                                  6    Claims for Relief, is supplemental in nature. See 28 U.S.C. § 1367(a). Where a district

                                  7    court "has dismissed all claims over which it has original jurisdiction," such court may

                                  8    decline to exercise supplemental jurisdiction over the remaining state law claims. See 28

                                  9    U.S.C. § 1367(c)(3). In this instance, as the case remains at the pleading stage, and

                                  10   there are no apparent considerations weighing in favor of retaining jurisdiction over the

                                  11   state law claims, the Court finds it appropriate to decline to exercise supplemental

                                  12   jurisdiction over the state law claims.
Northern District of California
 United States District Court




                                  13          Accordingly, plaintiff’s state law claims will be dismissed without prejudice under

                                  14   § 1367(c), and, in light thereof, defendants’ motions to dismiss, motions to dismiss and

                                  15   strike, and motions to strike said claims will be denied as moot.

                                  16                                             CONCLUSION

                                  17          For the reasons stated above:

                                  18          1. Defendants’ motions to dismiss, motions to dismiss and strike, and motions to

                                  19   strike are hereby GRANTED in part and DENIED in part, as follows:

                                  20                 a. To the extent defendants move to dismiss plaintiff’s federal claims, the

                                  21   motions are GRANTED and said claims are DISMISSED with leave to amend to cure the

                                  22   deficiencies noted.

                                  23                 b. Plaintiff’s state law claims are DISMISSED without prejudice to refiling if

                                  24   plaintiff elects to amend his federal claims.

                                  25                 c. To the extent defendants move to strike plaintiff’s state law claims, the

                                  26   motions are DENIED as moot.

                                  27          2. If plaintiff wishes to file a First Amended Complaint, he shall do so no later than

                                  28   March 19, 2020. Plaintiff may not, however, add any new claims or new defendants
                                                                                       10
                                  1    without first obtaining leave of court. See Fed. R. Civ. P. 15(a)(2).

                                  2           3. In light of the above, the Case Management Conference is hereby CONTINUED

                                  3    from April 3, 2020, to June 26, 2020. A Joint Case Management Statement shall be filed

                                  4    no later than June 19, 2020.

                                  5           IT IS SO ORDERED.

                                  6

                                  7    Dated: February 27, 2020
                                                                                               MAXINE M. CHESNEY
                                  8                                                            United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    11
